Case 1:18-mc-00007-LEK-DJS Document 69 Filed 07/11/19 Page1of5

 

 

 

 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT - NLD. OF N.Y.
FILED
United States District Court for the
District of New York - Albany JUL 11 2019
James T. Foley U.S. Courthouse
Suite 509; 445 Broadway AT O'CLOCK
Albany, NY 12207 lohn M. Domurad, Clerk - Albany |
Garnishments in USDC DC
On and for the behalf of the
UNITED STATES
[18-mc-7 In re: David Merrill]
Doc 12, Page 23 of 29
REFUSAL FOR CAUSE

 

 

 

COMES NOW, Luis Alberto of the family COLON and Redeemed. Demand is made for
redemption of central banking currency in Lawful Money in all transactions pursuant to Title 12
USC §411 and $16 of the Federal Reserve Act. Service to the agent is service to the principal
and vice versa.

Dear Clerk of Court;

This Presentment is refused for cause timely. This original Letter signed by Susan M.
GOODWIN has been returned promptly to the address on the letter. The State of New Jersey is
found disingenuous. The Letter says that the NJ Department of Revenue has no Information
about the IRS, but acted on Information from the IRS, on behalf of the IRS with no judicial
procedure or oversight. It would be redundant to publish the entire Doc 65 on PACER again so

 

only the first page is included, mailed to the Albany Remand.

        

Ui

Resulting Trust
MAYUR PATEL
igsion # 50100354
Notes; Public, State of New Jersey
4 My Commission Expires
; March 15, 2024

 
      
  

 
Case 1:18-mc-00007-LEK-DJS Document 69 Filed 07/11/19 Page 2 of5

State of ew Jersey

DEPARTMENT OF THE TREASURY
PHIL MURPHY DIVISION OF REVENUE AND ENTERPRISE SERVICES ELIZABETH MAHER MUOIO
Governer P.O. Box 262 State Treasurer
TREX TON, NEw JERSEY 08646-0262

SHEILA OLIVER - JAMES J, FRUSCIONE
Lt. Gevernor Director

2019

; Set-Off Program Contact:
(609) 984-5128
Terecita Colon ?
106.C treet
Wool NI® 07095

SS? xxx-xx-0700

 
  
    

  
 
 
  
 

Tax :

This is in bur recent inquiry co ipe your 2018 Gross Income Tax
Overpayment.

Your 2018 Féfagd in the amount of Srp to the INTERNAL REVENUE
SERVICE on min date 06/11/2019.

The New Jersey set-$ff: ¥¢ informati ing your federal tax
liability. If you have any question est céntact them ¥ at the phone number listed
below:

INTER : SERVICE

AUTOMA LLECTION SYSTEM
1-800-829-3903
Sincerely,
Susan M Goodwin
Set-Off Program

Division of Revenue and Enterprise Services

New Jersey fy da Equal Oppertuni Eeiplayer « Printed on Recycled Paper and Recyclable

 
 

Case 1:18-7¢-00007-LEK-BJS Beeurment 69 Filed 69/29/19 Page 3 of $4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{18-mc-7 In re: David Merrill)

US SIRT RTL OF

| United States District Court forthe | Ys 2

District of New York — Albany

James T. Foley U.S. Courthouse JUN 26 2019
| Suite 509; 445 Broadway
| Albany, NY 12207 ay Ay OcLorS |
| Garnishments in USOC DC jah Beene ¢ |

On and for the behalf of the |

UNITED STATES

|

|
|
Doc 12, Page 23 of 29

oo pone vs See uk aia

COMES NOW, Terecita of the family COLON and Redeemed. Demand is made for
redemption of central banking currency in Lawful Money in all transactions pursuant to Title 12
USC §411 and §16 of the Federal Reserve Act. Service to the agent is service to the principal

 

and vice versa.

Dear Clerk of Court;

Please file and publish these Presentments (NOTICE OF INTENDED SET-OFF. NJ )
properly Refused for Cause timely. The Original Presentment refused for cause is being returned
to principal and garnishee in this action Steven Terner MNUCHIN as US Governor for the
International Monetary Fund with a Copy of this clerk instruction while this Original clerk
instruction is filed in the LISDC Albany NY, with a copy of the Presentment refused for cause. |
am refusing for cause Appointment Affidavits and Oaths of Office for senior "judicial officers"
as general rejection of authority, for lack of bond.

NOTICE: Mr. Brett Michael] KAWANAUGH has been exposed pretending to be an
Associate Justice of the US Supreme Court. All administrative remedy has been exhausted.
ie A

nnapiapiaiaienaenlill

Co-Trustee o

  
Case 1:18-mc-00007-LEK-DJS Document 69

Addresses

United States District Court for the Dist. of New York - Albany
James T. Foley U.S. Courthouse

Suite 509; 445 Broadway

Albany, NY 12207

STATE OF NEW JERSEY

Department of the Treasury

Division of Revenue and Enterprise Service
Attn: Susan M. Goodwin

PO BOX 262

TRENTON, New Jersey [08646-0262]CF

Filed 07/11/19 Page 4of5

Certified Mail# 7019 0160 0001 0366 0220

Certified Mail# 7018 0360 0001 2166 6038
  

See ————

eee
MR & MRS L COLON PAM IN

c/o 106 CRASKE F008]
HS, Terrase Paro
7019 0160 0001 OSb6 1220 —SBad il | sie =
12207

Now- Domestic, Lip YEmPT
sar Roth

$4.05

R2305K1353156-09

rela

United States District Court for the ort samnend O05

District of New York - Albany
lames T. Foley U.S. Courthouse
Suite 509; 445 Broadway
Albany, NY¥ 12207

Case 1:18-mc-00007-LEK-DJS Dog

Va fh oD dng hhggeGHdy|jpebuad iy fig dpb Hpac gd yyy ph py highy bal
